Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are pending. Claims 15-18 have been withdrawn. 

Election/Restrictions
Applicant’s election without traverse of invention Group I (claims 1-14) in the reply filed on 8/31/2021 is acknowledged.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/2021.

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  
Claim 9 reciting “each suppixel unit” in line 12 should be more appropriately “each subpixel unit”.
Claim 10 reciting “the m subpixel units of each pixel unit are arranged a the same column” should be more appropriately “the m subpixel units of each pixel unit are arranged in a the same column”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 9-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 reciting “each subpixel unit use one of the plurality of main electrode groups” renders the claim indefinite. Claim 3 depends from claim 1 which previously recite “two adjacent ith subpixel units respectively uses one first spare electrode … and share one second spare electrode”. The individual subpixels cannot be simultaneously use both the spare electrodes and the main electrodes. Therefore, it is unclear how do the subpixels use both the spare electrodes (as required in claim 1) and the main electrodes (as required in claim 3) at the same time.
Claim 9 reciting “two adjacent ith subpixel units respectively use one first spare electrode … and share one second spare electrode” and “each subpixel unit uses one main electrode group” render the claim indefinite for the same reason as explained for claim 3 above.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeya et al. US 2021/0135047 (Takeya).

    PNG
    media_image1.png
    697
    1264
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    625
    820
    media_image2.png
    Greyscale


a plurality of pixel units (no particular “pixel units” have been claimed that would distinguish over either (i) pixel grouping P as shown in FIG. 3, or (ii) grouping of pixels along the column direction indicated by dashed line in FIG. 2 annotated above) and a plurality of spare electrode groups (see spare electrodes labeled in annotated FIG. 2 and FIG. 4 above with two interpretations (i) and (ii) ), wherein each pixel unit (see FIG. 3 or FIG. 2 annotated above) includes m subpixel units, and m is a positive integer greater than or equal to 2 (in one interpretation (i), each pixel unit P (see FIG. 3) include three subpixels; in another interpretation (ii), each pixel unit (see FIG. 2 labeled above) include two subpixels, but could include more subpixels along the same column); 
each spare electrode group includes (see either FIG. 4 or FIG. 2 annotated above) two first spare electrodes and one second spare electrode; and 
two adjacent ith subpixel units (laterally adjacent in FIG. 4 interpretation (i) or longitudinally adjacent in FIG. 2 interpretation (ii)) respectively use one first spare electrode in each spare electrode group and share one second spare electrode in the each spare electrode group, where i is a positive integer from 1 to m (see two interpretations (i) and (ii) as labeled in annotated FIGs. 2 and 4 above).

In re claim 2, Takeya discloses (e.g. see two interpretations (i) and (ii) as labeled in annotated FIGs. 2 and 4 above) wherein each first spare electrode is an anode and each second spare electrode is a cathode. Under the two interpretations (i) and (ii) as labeled in annotated FIGs. 2 and 4 above, when one of the electrode is the anode, the other electrode is the cathode. 

In re claim 3, as best understood, Takeya discloses (e.g. FIGs. 2 & 4) a plurality of anode leads 114a-c, a plurality of cathode leads 112 (alternatively, 112 may be the anode leads 
the first electrode 117b and the one first spare electrode (see FIG. 4 labeled above) used by each subpixel unit are respectively electrically connected with a same anode lead 114a-c; and the second electrode 117a and the one second spare electrode (a portion of lead 112, see FIG. 4 labeled above) used by each subpixel unit are respectively electrically connected with a same cathode lead 112.

In re claim 4, Takeya discloses (e.g. FIG. 4) wherein each subpixel unit includes a light-emitting element 150,160,170; two ends of the light-emitting element 150,160,170 are respectively connected with the first electrode 117b and the second electrode 117a (see FIGs. 6A-6B); or (see FIGs. 6C-6D) when a dead subpixel in the first electrode 117b and the second electrode 117a presents, two ends of the light-emitting element 150 are respectively connected with the first spare electrode (FIG. 4, through spare 117b and 116) and the second spare electrode (through spare 117a).

In re claim 5, Takeya discloses (e.g. FIG. 4) wherein the light-emitting element 150,160,170 is a mini light-emitting diode (Mini LED) chip or a micro light-emitting diode (Micro LED) chip. No particular mini or micro LED chip has been claimed that would distinguish over Takeya’s LED chips 150,160,170.

In re claim 6, Takeya discloses (e.g. see interpretation (i) as annotated in FIG. 4 above) wherein the m subpixel units (e.g. subpixels with LED 150) of each pixel unit are arranged in a 

In re claim 7, Takeya discloses (e.g. see interpretation (ii) as annotated in FIG. 2 above) wherein the m subpixel units of each pixel unit (e.g. top subpixel of each pixel unit labeled in FIG. 2 above) are arranged in a same row (horizontal direction in FIG. 2); two adjacent subpixel units in adjacent rows (e.g. longitudinally adjacent subpixels with LED 150) share one second spare electrode (a portion of 114); three spare electrodes in the spare electrode group (see FIG. 2 annotated above) are longitudinally arranged (the first spare electrodes and the second spare electrode as annotated in FIG. 2 above having a longitudinal arrangement); and the second spare electrode is disposed between the two first spare electrodes (see FIG. 2 annotated above, where at least a part of the second spare electrode (a part of 114) is between the first spare electrodes).

In re claim 8, Takeya discloses (e.g. FIG. 3) wherein m is 3 or 4 (FIG. 3 shows 3 subpixels per pixel unit P).

In re claim 9, as best understood, Takeya discloses (e.g. FIGs. 2-6) a drive backboard, comprising: 

a plurality of spare electrode groups (see spare electrodes labeled in annotated FIG. 2 and FIG. 4 above with two interpretations (i) and (ii) ), each spare electrode group includes (see either FIG. 4 or FIG. 2 annotated above) two first spare electrodes and one second spare electrode; 
“two adjacent ith subpixel units (laterally adjacent in FIG. 4 interpretation (i) or longitudinally adjacent in FIG. 2 interpretation (ii)) respectively use one first spare electrode in each spare electrode group and share one second spare electrode in the each spare electrode group, and i is a positive integer from 1 to m (see two interpretations (i) and (ii) as labeled in annotated FIGs. 2 and 4 above);
a plurality of anode leads 114a-c;
a plurality of cathode leads 112 (alternatively, 112 may be the anode leads and 114a-c may be the cathode leads); and 
a plurality of main electrode groups 117a,117b (see FIG. 3, elements 117a,117b to the left of leads 114a-c), each main electrode group 117a,117b includes one first electrode 117b and one second electrode 117a; and “each subpixel unit uses one of the plurality of main electrode groups” (as best understood, see FIG. 4 where LED chips 150,160,170 are mounted to 117a,117b); 
wherein the first electrode 117b and the first spare electrode (see FIG. 4 labeled above) used by each subpixel unit are respectively electrically connected with a same anode lead 
each subpixel unit includes a light-emitting element 150,160,170; two ends of the light-emitting element 150,160,170 are respectively connected with the first electrode 117b and the second electrode 117a (see FIGs. 6A-6B); or (see FIGs. 6C-6D) when a dead subpixel in the first electrode 117b and the second electrode 117a presents, two ends of the light-emitting element 150 are respectively connected with the first spare electrode (FIG. 4, through spare 117b and 116) and the second spare electrode (through spare 117a).

In re claim 10, Takeya discloses (e.g. see interpretation (i) as annotated in FIG. 4 above) wherein the m subpixel units (e.g. subpixels with LED 150) of each pixel unit are arranged in a same column (two subpixels shown in longitudinal direction in FIG. 2); two adjacent subpixel units (subpixels with LED 150 in FIG. 4 annotated above) in adjacent columns share one second spare electrode (a portion 112); three spare electrodes in the spare electrode group (see FIG. 4 annotated above) are transversely arranged (the first spare electrodes and the second spare electrode as annotated in FIG. 4 above having a transverse arrangement); and the second spare electrode is disposed between the two first spare electrodes (see FIG. 4 annotated above, where at least a part of the second spare electrode is between the first spare electrodes).

In re claim 11, Takeya discloses (e.g. see interpretation (ii) as annotated in FIG. 2 above) wherein the m subpixel units of each pixel unit (e.g. top subpixel of each pixel unit labeled in FIG. 2 above) are arranged in a same row (horizontal direction in FIG. 2); two adjacent subpixel units in adjacent rows (e.g. longitudinally adjacent subpixels with LED 150) share one second spare electrode (a portion of 114); three spare electrodes in the spare 

In re claim 12, Takeya discloses (e.g. FIG. 3) wherein m is 3 or 4 (FIG. 3 shows 3 subpixels per pixel unit P).

In re claim 13, Takeya discloses (e.g. FIGs. 2 & 4) a display panel 100, comprising the drive backboard according to claim 1.

In re claim 14, Takeya discloses (e.g. FIG. 2) a display device 100, comprising the display panel according to claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0265524 A1 teaches (FIG. 6) a display panel with repair sites.
US 2019/0157340 A1 teaches (FIG. 2) a display panel with repair sites.
US 2021/0110748 A1 teaches (FIG. 15) a display panel with repair areas RA1-RA3 for LEDs.
US 2021/0280741 A1 teaches (FIG. 14) a display panel with redundant repair bond pads.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815